Dismissed and Memorandum Opinion filed February 28, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01093-CV

                          ANGEL ADAMS, Appellant
                                        V.

                            BRUCE DOAN, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1023716

               MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed December 5, 2012. The record was due February 4, 2013, but it
has not been filed. The clerk responsible for preparing the record informed the
court appellant did not make arrangements to pay for the record.

      On February 7, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any response to this court’s
notice.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.




                                         2